MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                            Jul 31 2017, 7:00 am

the defense of res judicata, collateral                                      CLERK
estoppel, or the law of the case.                                        Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan Shipley                                            Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General
Indianapolis, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Noe Joaquin,                                             July 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1701-CR-190
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Hooper,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G08-1604-CM-14854



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017              Page 1 of 12
                                             Case Summary
[1]   Following a jury trial, Noe Joaquin appeals his conviction for class A

      misdemeanor operating a vehicle while intoxicated in a manner that

      endangered a person. He argues that the trial court erred in instructing the jury

      on endangerment. We hold that Joaquin waived any claim of error and that

      any error was not fundamental. Consequently, we affirm.


                                  Facts and Procedural History
[2]   Around 9:30 p.m. on April 18, 2016, David Nugent walked across Michigan

      Street in Indianapolis. The speed limit in that area was thirty-five miles per

      hour. A van passed by Nugent “fast enough that [he could] feel the breeze

      coming off and it [blew his] shirt up[.]” Tr. at 31. Nugent “looked down to

      light a cigarette,” and “as soon as [he] lit it [he] heard boom.” Id. at 26. He

      turned to see the van hit a parked car so hard that the car “went up, came

      down[,]” and spun 180 degrees. Id. The van flipped onto its side. Nugent ran

      over and pulled the driver, Joaquin, out of the van. Joaquin “was bleeding

      around his neck or the back of his head.” Id. at 28. Nugent used his shirt to try

      to slow the bleeding. He talked to Joaquin, “trying to keep him responsive.”

      Id. A passing police car did “a u-turn[,]” and the officer told Nugent, “[W]e’ll

      take care of it from here.” Id. An ambulance took Joaquin to the hospital.


[3]   Nugent saw that Joaquin’s van had struck four parked vehicles, and he

      observed skid marks that traveled “straight and then went to the right” toward

      the vehicles. Id. at 38. A responding officer noticed that Joaquin’s eyes were


      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 2 of 12
      “red and glassy[,]” and he “could smell the odor of an alcoholic beverage on

      [Joaquin’s] breath.” Id. at 90, 66. The officer obtained a warrant for a blood

      draw, which occurred at 10:42 p.m. Joaquin’s alcohol concentration was .189

      grams per 100 milliliters of blood, or nearly two and a half times the legal limit.


[4]   The State charged Joaquin with class A misdemeanor operating a vehicle while

      intoxicated in a manner that endangered a person, class A misdemeanor

      operating a vehicle with an alcohol concentration of .15 or more, and class C

      misdemeanor operating a vehicle without ever receiving a license. Joaquin pled

      guilty to the third count before his jury trial. The jury found him guilty on the

      first count and deadlocked on the second count. The trial court declared a

      mistrial on the second count, and the State dismissed it. The court sentenced

      Joaquin to 365 days on the first count, with 363 days suspended to probation,

      and to a concurrent two-day term on the third count. Joaquin now appeals.


                                     Discussion and Decision
[5]   Joaquin was convicted of operating while intoxicated pursuant to Indiana Code

      Section 9-30-5-2, which reads, “(a) Except as provided in subsection (b), a

      person who operates a vehicle while intoxicated commits a Class C

      misdemeanor. (b) An offense described in subsection (a) is a Class A

      misdemeanor if the person operates a vehicle in a manner that endangers a

      person.” Indiana Code Section 9-13-2-86 defines intoxicated as being under the

      influence of alcohol or another substance “so that there is an impaired

      condition of thought and action and the loss of normal control of a person’s

      faculties.”
      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 3 of 12
[6]   At the close of evidence, the State tendered the following final jury instruction

      on endangerment:


              The ”endangerment" portion of the definition of intoxication
              does not require that the State prove that a person other than the
              defendant was actually in the same area as the automobile to
              support a conviction. State v. Krohn (1988), Ind. App., 521
              N.E.2d 374, 377. Rather, it can be established by showing that
              defendant’s condition or driving manner could have endangered
              any person, including the public, the police, or the driver. Id.
              Therefore, proof that the defendant’s condition renders driving
              unsafe is sufficient to establish endangerment. Id. State v. Shaw,
              595 N.E[.]2d 743, 746 (Ind. Ct. App. 1992), reh’g denied


      Appellant’s App. at 74. Joaquin objected to the instruction because “it’s based

      on facts from a different case.” Tr. at 201-02. The trial court stated that it

      would revise the instruction to read as follows: “[E]ndangerment can be

      established by showing that the defendant’s condition or driving manner could

      have endangered any person, including the public, the police, or the driver.” Id.

      at 202; see also Appellant’s App. at 62 (court’s final instruction number 4).

      Joaquin did not object to the revision. The court then gave the parties an

      opportunity to review all of its proposed final instructions and asked if they had

      any objections. Joaquin responded, “No.” Tr. at 204.


[7]   On appeal, Joaquin contends that the trial court’s instruction “is an incorrect

      statement of the law” because “it is from a case that has been abrogated by

      statute.” Appellant’s Br. at 11. In response, the State argues that Joaquin has

      waived any claim of error because he failed to object to the trial court’s revision


      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 4 of 12
      of the State’s instruction. We agree. “It is well settled that the failure to object

      to a jury instruction given by the trial court waives the issue for review.” Quiroz

      v. State, 963 N.E.2d 37, 42 (Ind. Ct. App. 2012), trans. denied.1 The State also

      argues waiver based on Joaquin’s new claim of instructional error on appeal.

      “It is well-settled law in Indiana that a defendant may not argue one ground for

      objection at trial and then raise new grounds on appeal.” Gill v. State, 730

      N.E.2d 709, 711 (Ind. 2000). Consequently, Joaquin “has waived this claim of

      error for appellate review” on this ground as well. Id.


[8]   Joaquin argues that even if we find waiver, we should reverse his conviction

      because the trial court committed fundamental error in giving the instruction.

      Fundamental error is an extremely narrow exception to the waiver rule where

      the defendant faces the heavy burden of showing that the alleged error is so

      prejudicial to his rights as to make a fair trial impossible. Carter v. State, 31

      N.E.3d 17, 27 (Ind. Ct. App. 2015), trans. denied. “In considering whether a

      claimed error denied the defendant a fair trial, we determine whether the

      resulting harm or potential for harm is substantial.” Baker v. State, 948 N.E.2d

      1169, 1178-79 (Ind. 2011). Harm is not shown by the fact that the defendant

      was ultimately convicted, but by whether his right to a fair trial was

      detrimentally affected by the denial of procedural opportunities for the

      ascertainment of truth to which he would have been entitled. Id. at 1179. We



      1
        Joaquin did not indicate whether he objected to the State’s instruction in whole or in part, nor did he
      indicate that the trial court’s revision failed to alleviate his concerns. One could reasonably infer that Joaquin
      was satisfied with the revision because he stated that he had no objection to the court’s proposed instructions.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017                  Page 5 of 12
       will not reverse for an instructional error where the conviction is clearly

       sustained by the evidence and the jury could not properly have found otherwise.

       Hayden v. State, 19 N.E.3d 831, 838 (Ind. Ct. App. 2014), trans. denied (2015).


[9]    To the extent the instruction suggests that endangerment could be established

       by evidence of Joaquin’s intoxicated condition alone, we agree with Joaquin

       that it is problematic. See Outlaw v. State, 929 N.E.2d 196, 191 (Ind. 2010)

       (affirming this Court’s rejection of State’s argument that “evidence of

       ‘intoxication’ should be sufficient to prove ‘endangerment’” under current

       version of Ind. Code § 9-30-5-2). But the State presented overwhelming

       evidence that Joaquin’s driving manner could have endangered—and did in fact

       endanger—any person, including himself. On a stretch of Michigan Street with

       a speed limit of thirty-five miles per hour, Joaquin drove his van past Nugent

       fast enough to generate a breeze and blow Nugent’s shirt up. Joaquin then

       plowed his van into a parked car with enough force to lift the car in the air and

       spin it 180 degrees. The van flipped onto its side, and Nugent had to pull the

       bleeding Joaquin from the vehicle. Based on this evidence, the jury could not

       properly have found anything other than that Joaquin’s driving manner

       endangered himself. Therefore, we affirm his conviction.


[10]   Affirmed.


       Barnes, J., concurs.


       Baker, J., dissents with opinion.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 6 of 12
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Noe Joaquin,                                              Court of Appeals Case No.
                                                                 49A02-1701-CR-190
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff.




       Baker, Judge, dissenting.


[11]   I respectfully dissent. First, with respect to waiver, a party seeking to preserve

       an alleged instructional error for appeal must identify the specific grounds for

       objection at trial. Kane, 976 N.E.2d at 1231. The purpose of this requirement is

       to alert the trial court and avoid potential error. Id. In Kane, the defendant

       argued on appeal that a jury instruction was an incorrect statement of law. At

       trial, however, the defendant’s attorney had made only a “general objection” to

       the instruction. Id. The trial court then discussed the instruction with the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 7 of 12
       parties and ultimately rewrote it. In finding that the defendant’s general

       objection preserved the issue for appeal, our Supreme Court emphasized that

       “the trial judge did not simply adopt the State’s proposed instruction; rather, he

       changed it to mirror language that, in his estimation, had received judicial

       approval . . . .” Id. at 1231-32. In other words, where a general objection

       results in the trial court giving “‘specific consideration to whether the proposed

       instruction was a correct statement of law,’” the error is preserved. Id. at 1231

       (quoting McDowell v. State, 885 N.E.2d 1260, 1262 (Ind. 2008)).


[12]   In this case, Joaquin’s attorney did not object with specificity, indicating an

       argument that the instruction was an incorrect statement of the law.

       Notwithstanding the lack of an objection to that specific effect, however, the

       trial court clearly considered the issue, even rewriting the State’s proffered

       instruction in an attempt to ensure that the instruction was a correct statement

       of law. Under these circumstances, I would find that the issue was preserved

       for appellate review.


[13]   Even if the objection was insufficient to preserve the issue, however, I would

       find that the erroneous jury instruction constituted fundamental error because it

       was “so prejudicial to the rights of a defendant as to make a fair trial

       impossible.” Rosales v. State, 23 N.E.3d 8, 11 (Ind. 2015). The State’s proposed

       jury instruction was taken from State v. Shaw, which applied and interpreted an

       old and substantively different version of the relevant statute. 595 N.E.2d 743

       (Ind. Ct. App. 1992), superseded by statute). Before 2001, the offense of operating

       a vehicle while intoxicated was defined as follows: “A person who operates a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 8 of 12
       vehicle while intoxicated commits a Class A misdemeanor.” I.C. § 9-30-5-2

       (2000). “Intoxicated,” in turn, was defined as being under the influence of

       alcohol or another substance “such that there is an impaired condition of

       thought and action and the loss of normal control of a person’s faculties to such

       an extent as to endanger any person.” I.C. § 9-13-2-86 (2000) (emphasis added).

       Before 2001, therefore, endangerment was part of the intoxication element

       rather than a separate element, and the State could prove endangerment merely

       by proving that the defendant was intoxicated. E.g., Fletcher v. State, 649 N.E.2d

       1022, 1024 (Ind. 1995) (holding that the defendant’s admission of operating

       while intoxicated “amounts to an admission that his condition was such as to

       endanger others on the road”).


[14]   In 2001, the General Assembly “substantially altered the OVWI statutes by

       redefining intoxication and establishing two separate misdemeanor classes for

       operating a vehicle while intoxicated.” Outlaw v. State, 918 N.E.2d 379, 381

       (Ind. Ct. App. 2009), expressly adopted by Outlaw v. State, 929 N.E.2d 196, 196

       (Ind. 2010). The 2001 amendments made “endangerment” a separate element

       that is necessary to elevate the offense from a Class C to a Class A

       misdemeanor and removed the requirement of endangerment from the

       definition of intoxication. Id. at 381. The current version of the statute, which

       was in effect at the time Joaquin committed the alleged offense, provides that

       operating a vehicle while intoxicated is a Class A misdemeanor “if the person

       operates a vehicle in a manner that endangers a person.” I.C. § 9-30-5-2(b).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 9 of 12
[15]   It is well established that, “[b]y definition, the current statute requires more

       than intoxication to prove endangerment.” Outlaw, 918 N.E.2d at 382.

       Instead, the State is required to present evidence that the defendant operated the

       vehicle in a way that endangered a person—the mere condition of being

       intoxicated is insufficient. Id.


[16]   Here, the jury was instructed that endangerment can be established “by

       showing that the defendant’s condition or driving manner could have endangered

       any person, including the public, the police, or the driver.” Appellant’s App. p.

       62 (emphasis added). This instruction is an incorrect statement of the law, as it

       instructs the jury that it could find that Joaquin endangered a person merely

       based upon his condition of intoxication.


[17]   The State directs our attention to Staley v. State, 895 N.E.2d 1245, 1250 (Ind. Ct.

       App. 2008), which found no error with respect to a jury instruction almost

       identical to the instruction in the present case. The Staley Court relied on the

       2003 decision of Slate v. State, 798 N.E.2d 510, 515 (Ind. Ct. App. 2003),

       superseded by statute, noting that “[a]s Staley does not present us with any new

       arguments that persuade us to revisit our opinion in Slate, we conclude, in light

       of Slate, that the trial court tendered a proper instruction to the jury.” Id. at

       1250. The Outlaw Court, however, expressly disapproved of and declined to

       follow Slate and other cases with similar holdings:


               We acknowledge that prior decisions of this court have suggested
               that a showing of intoxication, without more, is adequate to
               prove endangerment. See, e.g., Slate v. State, 798 N.E.2d 510, 515

       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017   Page 10 of 12
                (Ind. Ct. App. 2003) (stating that “the endangerment element . . .
                indicates the level of impairment and the extent of lost faculties
                that must be shown to establish intoxication and to obtain a
                conviction”); Dunkley v. State, 787 N.E.2d 962, 965 (Ind. Ct. App.
                2003) (“The endangerment element was further established by
                [the defendant’s impaired] condition”). Insofar as those cases
                conflate the definition of endangerment with that of intoxication, the
                amended statutes supplant them and, as such, we do not follow them.


       (Emphasis added). As noted above, our Supreme Court expressly adopted the

       opinion of this Court in Outlaw. 929 N.E.2d at 196. Consequently, Outlaw

       overruled Slate and Staley, and I would decline to follow that line of cases.


[18]   When an instruction misstates the law, we must “presume the error affected the

       verdict” and reverse “unless the verdict would have been the same under a

       proper instruction.” Kane, 976 N.E.2d at 1228. Put simply, “reversal is

       required if the jury’s decision may have been based upon an erroneous

       instruction.” Hernandez v. State, 45 N.E.3d 373, 378 (Ind. 2015).


[19]   At trial, Joaquin’s attorney argued that the State had not proved beyond a

       reasonable doubt that Joaquin had operated the vehicle in a manner that

       endangered a person. Nugent was not looking at the crash when it happened,

       and he testified that Joaquin’s driving was “normal” and “every day” for that

       street. Tr. p. 31. There was no expert investigation of the crash or skid marks,

       nor were there photographs of the crash site.2 Consequently, I take issue with




       2
         The State argues that “[i]f Defendant had a rational explanation for driving in this manner, then he was free
       to present it to the jury to defend against what was presumptively unsafe driving . . . .” Appellee’s Br. p. 16.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017               Page 11 of 12
       the majority’s characterization of the evidence on this issue as

       “overwhelming[.]” Slip op. p. 6. Because the jury’s decision may have been

       based on the erroneous instruction, I believe we are compelled to reverse.


[20]   The crux of Joaquin’s defense was that the State did not prove that the accident

       was caused by Joaquin’s driving manner; in other words, the State did not

       prove that Joaquin’s driving manner endangered a person. But the jury

       instruction on endangerment permitted the jury to side-step the issue and find

       Joaquin guilty simply because of his intoxicated condition. Therefore, the jury

       could have accepted all of Joaquin’s legal and factual arguments about

       endangerment but still have found him guilty based solely on his intoxication.

       See Hernandez, 45 N.E.3d at 378 (reversing based on an erroneous jury

       instruction because it permitted the jury to find the defendant guilty even if the

       jury believed his defense). In other words, I cannot say with certainty that the

       verdict would have been the same under a proper instruction. Therefore, I

       believe we should reverse.




       Obviously, however, the defendant is not required to prove his innocence—it is the State’s burden to prove his
       guilt beyond a reasonable doubt.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-190 | July 31, 2017             Page 12 of 12